DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “the upper surface”. There is a lack of antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by North et al. (US 2020/0089292).

a.	Re claim 11, North et al. disclose a semiconductor module comprising: a first PCB 480 (see figs. 6-9 and related text; see remaining of disclosure for more details); at least one first semiconductor chip 470 (or 415 or 410) on the first PCB; a heat sink 440 configured to surround (at least partially) the first PCB and the first semiconductor chip; and at least one first TEC 450 on the upper surface of the first PCB to cool heat from the first PCB (the TEC 450 implicitly cools anything below it that radiates heat).

b.	Re claim 14, the semiconductor module of claim 11, further comprises a first temperature sensor 460 configured to measure a temperature of the first PCB for controlling operations of the first TEC.

c.	Re claim 15, the first TEC is arranged at a central portion (the TEC is on a center part of a line along (i.e. parallel to the short axis of PCB 480) of the first PCB.

d.	Re claim 16, the first semiconductor chip (when it is 470) comprises (i.e. is) a control chip, and the first TEC is adjacent (i.e. nearby) to the control chip.

e.	Re claim 17, the first semiconductor chip (when it is 410 or 415) comprises (i.e. is) a first memory chip (see [0066], [0037]), and the first TEC is adjacent to (i.e. nearby) the first memory chip.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s)  5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0229373) in view of North et al. (US 2020/0089292), and further in view of Kim (US 2017/0103965).

a.	Re claim 5, Kim et al. disclose a semiconductor module comprising: a first PCB 20 (see figs. 5A-B and related text; see remaining of disclosure for more details); a plurality of first memory chips 42 ([0094]) on an upper surface of the first PCB; at least one control chip 32 ([0094]) on the lower surface of the first PCB; a heat sink 70; and at least one first TEC 10 on the upper surface of the first PCB to cool heat from the first PCB. But Kim et al. do not appear to explicitly disclose a plurality of the first memory chips on a lower surface of the first PCB, and the heat sink configured to surround (i.e. surrounding) the first PCB, the first memory chips and the control chip.

	However, Kim ‘965 disclose providing memory chips (70 and 90) on opposite sides of a circuit board 60 (see at least fig. 3 and [0051] and [0058]). Further, North et al. disclose a package structure cooled in part with a TEC 450 connected to a heat sink 440 configured to surround at least in part a PCB 420 on which memories 410&415 and a control chip 470 are mounted (see figs. 6-9 and related text; see remaining of disclosure for more details).

	As such, and noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have (1) at least one or more memory chips on the bottom surface of PCB 20 in order to increase the integration degree and memory storage capacity of the semiconductor module, and (2) formed heat sink 70 to have vertical flanges as heat sink 440 in North  et al. ‘292 in order to increase the heat dissipation area (thus heat dissipation capacity) of heat sink 70 (the modification would have resulted in having heat sink 70 at least partially surrounding the first PCB, the first memory chips and the control chip) (see also MPEP 2143.E&G).

b.	Re claim 8, the semiconductor module of claim 5, further comprises a first temperature sensor 50 (fig. 5A, [0010], [0014], [0018], [0097]) configured to measure a temperature of the first PCB for controlling operations of the first TEC.

Claims 11 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0229373) in view of North et al. (US 2020/0089292).

a.	Re claim 11, Kim et al. disclose a semiconductor module comprising: a first PCB 20 (see figs. 5A-B and related text; see remaining of disclosure for more details); at least one first semiconductor chip 32 (or 42) on the first PCB; a heat sink 70; and at least one first TEC 10 on an upper surface of the first PCB to cool heat from the first PCB. But Kim et al. do not appear to explicitly disclose the heat sink configured to surround (i.e. surrounding) the first PCB and the first semiconductor chip. But it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the heat sink configured to surround (i.e. surrounding, at least partially) the first PCB and the first semiconductor chip based on the same arguments invoked in claim 5 rejection above. 

b.	Re claim 14, see claim 8 rejection above.

c.	Re claim 15, the first TEC is arranged at a central portion of the first PCB (as per fig. 1, TEC 10 is arranged on a horizontal center line, which can be considered a central portion, of PCB 20).

d.	Re claim 16, the first semiconductor chip comprises (i.e. is) a control chip (see at least [0094]), and the first TEC is adjacent to the control chip.

e.	Re claim 17, the first semiconductor chip (when it is memory chip 42 as per claim 11 rejection above) comprises (i.e. is) a first memory chip, and the first TEC is adjacent to the first memory chip. 


Claim(s)  5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over North et al. (US 2020/0089292) in view of Kim (US 2017/0103965).

a.	Re claim 5, North et al. disclose a semiconductor module comprising: a first PCB 480 (see figs. 6-9 and related text; see remaining of disclosure for more details); a plurality of first memory chips 410&415 ([0066], [0037]) on an upper surface; at least one control chip 470; a heat sink 440 configured to surround (at least partially) the first PCB, the first memory chips and the control chip (figs. 7-8); and at least one first TEC 450 on the upper surface of the first PCB to cool heat from the first PCB (the TEC 450 implicitly cools anything below it that radiates heat). But North et al. do not appear to explicitly disclose the first memory chips being also on a lower surface of the first PCB and the control chip being on the lower surface of the first PCB.

However, Kim ‘965 disclose providing memory chips (70 and 90) on opposite sides of a circuit board 60 and a control chip 80 on a lower surface of said circuit board (see at least fig. 3 and [0051] and [0058]).

As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided (1) the plurality of first memory chips also on the lower surface of the first PCB and (2) the control chip on the lower surface of said first PCB, and this in order to increase the integration density and memory storage capacity of the semiconductor module while providing an arrangement of memory chips and control chip according to a known configuration (i.e. memory chips on top and bottom surface of a PCB and control chip on said bottom surface of said PCB; see MPEP 2143.A&E&G).

b.	Re claim 8, the semiconductor module of claim 5, further comprises a first temperature sensor 460 configured to measure a temperature of the first PCB for controlling operations of the first TEC.

Allowable Subject Matter
Claims 1-4 are allowed.
Claims 6-7, 9-10, 12-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable (assuming the 112 2nd rejection of claim 11 is overcome for claims 12-13 and 18-20) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hershberger et al. (US 8,649,179) disclose a structure similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899